UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): October 12, 2010 CORE LABORATORIES N.V. (Exact name of registrant as specified in its charter) 001-14273 (Commission File Number) The Netherlands Not Applicable (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Herengracht 424 1msterdam The Netherlands Not Applicable (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (31-20) 420-3191 Check the appropriate below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 7.01 Regulation FD Disclosure On October 12, 2010, Core Laboratories N.V. issued a press release announcing a quarterly cash dividend of $0.06 per share of common stock for shareholders of record on October 22, 2010 and payable November 24, 2010. The full text of the press release is set forth in Exhibit 99.1 attached hereto. The information in this Report and the exhibit attached hereto shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly stated by specific reference in such filing. Item 9.01 Financial Statements and Exhibits (d) Exhibits Press release issued on October 12, 2010* * This exhibit is intended to be furnished and shall not be deemed "filed" for purposes of the Exchange Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Core Laboratories N.V. Dated: October 12, 2010 By /s/ Richard L. Bergmark Richard L. Bergmark Chief Financial Officer CORE LABORATORIES N.V. EXHIBIT INDEX TO FORM 8-K EXHIBIT NO. ITEM Press release issued on October 12, 2010* * This exhibit is intended to be furnished and shall not be deemed "filed" for purposes of the Exchange Act.
